Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  

The omitted elements are:
Regarding claim 17
	The claim limitations “wherein the terminals enable voltage supplies for different voltages values for the at least one vehicle component” is lacking sufficient structure to perform the desried result of “different voltages”. “Terminals” as know in the art is nothing more than a point at which a conductor or component comes to an end. That said, there is no structure claimed to perform the desired “enable supplies for different voltages”.  Therefore it is unclear what structure is intended by said limitation wherein said limitation only claims the structure of “terminals”. 

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19
	It is unclear what structure, if any, is intended by the limitation “commercial” noting that the use of the vehicle, whether for personal or commercial use, is not germane to patentability. Furthermore, the same vehicle could be used for either or both commercial or personal use. As such, there is no physical or structure difference in regard to the “use” of the vehicle. 
	The claim limitation will be examined as best understood as “vehicle”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schipperges et al. US 2018/0262044.

Schipperges teaches:
11. A system for providing redundant electric power to at least one vehicle component, comprising: 
at least one power management unit (eg. 48, FIG2) connectable to a vehicle power network; and 
one or more storage units (40, 42) coupled to the at least one power management unit for receiving electric power to be stored in the one or more storage units, 
wherein the at least one vehicle component (14) is connectable to at least two of the storage units to enable a redundant electric power supply.  

19. A vehicle, wherein the vehicle is a vehicle having at least one vehicle component; and a system for providing redundant electric power to the at least one vehicle component according to claim 11 (see Para. [0033 – 0034]).  

20. A method for providing redundant electric power to at least one vehicle component, comprising: 
managing a power supply by at least one power management unit (BMS, FIG2) connectable to a vehicle power network, wherein power is supplied to and stored by one or more storage units coupled to the at least one power management unit; and 
providing power to the at least one vehicle component (14) by at least two of the storage units to enable a redundant electric power supply (read on by the “parallel” operation, see Para. [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schipperges et al. US 2018/0262044 and Dennenberg et al. DE 102017002113 A1.

Schipperges teaches:
12. The system according to claim 11, wherein the at least one power management unit comprises: 
a switching unit (eg. 44, FIG3) for interrupting a connection to one or more of the storage units, and a 
logic circuit (BMS 48, FIG2) for controlling the charging unit and/or the switching unit.  

Schipperges fails to teach:
a charging unit for providing a charging power to the one or more storage units.

Dennenberg teaches a power management system comprising a charging unit (converter 14, Fig1) for providing a charging power to the one or more storage units.
It would have been obvious to incorporate said charging unit (converter) as taught by Dennenberg into the system of Schipperges with the motivation of provided desirable flexibility and ability to use battery units of different voltages than that of the system voltage. 

Schipperges further teaches:
15. The system according to claim 12, wherein each power management unit is associated with one of the storage units with a storage element, and the logic circuit is further adapted to monitor a state of the storage element in the associated storage unit (see Para. [0040]).   

Schipperges further teaches:
16. The system according to claim 11, wherein at least some of the storage units comprise one or more terminals for connecting safety relevant vehicle components and/or other vehicle components (“terminal” read on by outout of cells (FIG3) and/or connection terminal point of 40/42 to bus 32, FIG2). 
 
Schipperges further teaches:
18. The system according to claim 12, further comprising: a vehicle communication network, wherein at least one of the logic circuits of the power management units is adapted to provide status information about the storage units to the vehicle communication network. (see Para. [0041]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836